Title: To George Washington from William Washington, 21 April 1785
From: Washington, William
To: Washington, George



Dear Sir
Sandy-Hill [S.C.] April 21st 1785

Major George Washington arriv’d at this place in January & has favor’d me with his company ever since his arrival. It wou’d give me great pleasure to inform your Excellency that our Southern Climate had accomplished the Object of his peregrination; but I am apprehensive that his disorder is too inflexible to be remov’d by mere Change of Climate. His agreeable Manner has much interested me in his welfare & I sincerely wish him a speedy recovery. Mrs Washington joins me in best respects to yourself & Lady. I am dear Sir with much Respect & Esteem yr Obedt Servt

W. Washington

